WINTER, Circuit Judge,
dissenting:
I respectfully dissent.
A prosecutor’s statement to a magazine about homicide rates within his jurisdiction is not protected by the First Amendment when it was admittedly false, admittedly made without any belief of a basis in fact, and made to promote sales of the prosecutor’s novel. Hustler Magazine v. Falwell, 485 U.S. 46, 52, 108 S.Ct. 876, 99 L.Ed.2d 41 (1988) (noting that speech is not protected when “made with knowledge that it was false or with reckless disregard of whether it was false or not”) (internal quotation marks and citation omitted). Labeling false speech “hyperbole” does not render it protected. A government employee who purposefully or recklessly misinforms the public about a fact specifically related to his area of employment responsibility in order to profit monetarily should not be rewarded by a money judgment from a federal court when he is demoted. Established First Amendment doctrine provides no support for placing the mantle of vic-timhood upon such an employee.
I. The Facts
In the course of promoting a novel he had written, the plaintiff, Reuland, gave an interview to New York magazine. A reader of the resultant article would have learned that Reuland was a homicide prosecutor in Brooklyn. Reuland described Brooklyn as “the best place” to hold such a job because it had “more dead bodies per square inch than anyplace else.” Even though the statement was indeed hyperbolic — no reasonable person would believe that homicide rates are compiled on a “dead bodies per square inch” basis — a reasonable reader would infer that Reu-land as a prosecutor had personal knowledge of crime rates in Brooklyn and elsewhere and that Brooklyn had a higher homicide rate by meaningful statistical measures than other comparable places. It was so understood by a political leader and Reuland’s boss, Hynes, who were upset because it was untrue. As a result, Reuland was demoted.
My colleagues assert that there is nothing in the record to show that Reuland’s statement was false or that he knew it to be, or recklessly disregarded whether it was, false.1 The following is the state of *422the record. Reuland has never claimed that there was a factual basis for the statement “more ... than anyplace else.” When Reuland was challenged by Hynes to provide a statistical basis for the statement2 and when he testified on his own *423behalf at trial,3 Reuland would say only that the statement was “hyperbole” and that it was not intended to be true. Reu-land’s letter to the magazine conceded that the statement was intended to mean only that “the loss of life remains high,” a clear admission that the “more ... than anyplace else” claim was false.4 Hynes, on the other hand, testified at trial that Brooklyn did not have the highest homicide rate “by any statistics” of which he was aware.5
Finally, the jury found as a fact that Reuland’s purpose in making the statement was not to speak on a matter of public concern, thereby adopting the defendants’ view that Reuland was seeking only to promote sales of his book.
II. The Law
The legal question then is whether a public employee’s statement, (i) that is about a subject specifically related to his employment responsibilities, (ii) that is false, (iii) for which the employee had no basis in fact, and (iv) that was made for reasons of personal profit, is protected by the First Amendment.
Reuland’s sole claim in this regard is that his statement was protected because it was “hyperbole.” I have no quarrel with the proposition that a protected statement does not lose protection simply because it is made in exaggerated form that will be understood by reasonable listeners as such. But it is also true that unprotected speech does not gain First Amendment protection by being stated in exaggerated form. Hyperbole is not a genre of speech unto itself; instead it is a rhetorical style used in protected or unprotected speech. Hyperbole is “[ejxtravagant exaggeration that represents something as much greater or less, better or worse, or more intense than it really is or depicts the impossible as actual.” Webster’s Third New International Dictionary 1112 (unabridged ed.1981). As the Supreme Court has noted, protected speech cannot be deprived of protection because it is clothed in “mere[ ] rhetorical hyperbole, a lusty and imaginative expression of the [underlying protected speech].” Letter Carriers v. Austin, 418 U.S. 264, 286, 94 S.Ct. 2770, 41 *424L.Ed.2d 745 (1974). On the other hand, the rhetorical style alone cannot confer protection where it is “used in such a way as to convey a false representation of fact.” Id. In the present ease, the core meaning conveyed by Reuland’s statement was not protected whether stated plainly or in hyperbolic fashion.
To be accorded First Amendment protection, Reuland’s statements had to address a matter of public concern. Cobb v. Pozzi, 363 F.3d 89, 102 (2d Cir.2004). As my colleagues state, crime rates are a matter of public concern, but it is precisely that aspect of Reuland’s statement that was not just hyperbolic but false. Again, a reader would discount the “per square inch” homicide rate as an exaggeration but would believe that a core of truth existed in statistical measures known to Reuland. The words “more ... than anyplace else” might possibly be discounted by a reader to mean “among the highest,” but they cannot be discounted further without being rendered either contrary to their obvious meaning or so meaningless as not to be addressed to matters of public concern. Reuland can hardly be allowed to prevail by claiming that “more ... than anyplace else” cannot be read as a comparison to other locales or actually meant “less ... than anyplace else.” Moreover, if no comparison was conveyed, the statement becomes meaningless- — -Brooklyn has “dead bodies per square inch." The issue of public concern and reckless falsity thus coincide.
There is, therefore, no societal interest served by the judgment here. There is an interest in allowing public servants to speak as citizens on matters of public interest, Pickering v. Bd. of Ed., 391 U.S. 563, 569-70, 88 S.Ct. 1731, 20 L.Ed.2d 811 (1968), but it is not implicated in this case. Reuland was not expressing his point of view on matters of general interest as a private citizen. Rather, he was speaking as a knowledgeable homicide prosecutor and purporting to provide the public with information about homicide rates. Nor are there any concerns over “breathing space” that might call for allowing honestly mistaken statements lest a robust public debate be deterred. New York Times Co. v. Sullivan, 376 U.S. 254, 271-72, 84 S.Ct. 710, 11 L.Ed.2d 686 (1964). Reuland misinformed the public and did so recklessly, not caring then or later whether there was a factual basis for his statement. The quantum of helpful information available to the public from knowledgeable sources is not enhanced by such self-serving false statements.
The judgment here not only furthers no legitimate societal interests but also may have very negative consequences. At the least, it has the potential of wrongly protecting some public servants who misinform the public about the performance of public agencies, impair the performance of those agencies, and thereby betray the public trust. The effect in the case of a prosecutor’s office can be particularly harmful because a dedication to accuracy in public statements and a resistance to self-aggrandizing temptations is important to the professionalism of such an office.
Existing law clearly reflects these considerations.6 A knowing or recklessly *425false statement of fact is not protected by the First Amendment. See Gertz v. Robert Welch, Inc., 418 U.S. 323, 340, 94 S.Ct. 2997, 41 L.Ed.2d 789 (1974). In Gertz, the Supreme Court stated that
there is no constitutional value in false statements of fact. Neither the intentional lie nor the careless error materially advances society’s interest in ‘uninhibited, robust, and wide-open’ debate on public issues. New York Times Co. v. Sullivan, 376 U.S. at 270, 84 S.Ct. 710. They belong to that category of utterances which ‘are no essential part of any exposition of ideas, and are of such slight social value as a step to truth that any benefit that may be derived from them is clearly outweighed by the social interest in order and morality.’ Chaplinsky v. New Hampshire, 315 U.S. 568, 572, 62 S.Ct. 766, 86 L.Ed. 1031 (1942).
Id. (addressing the issue in the context of a defamation ease). See also Nike, Inc. v. Kasky, 539 U.S. 654, 664, 123 S.Ct. 2554, 156 L.Ed.2d 580 (2003) (citing Gertz for the statement that “there is no constitutional value in false statements of fact” while recognizing that such a rule might be overbroad, in an unfair business practices case) (Stevens, J., concurring); Illinois ex rel. Madigan v. Telemarketing Assocs., Inc., 538 U.S. 600, 612, 123 S.Ct. 1829, 155 L.Ed.2d 793 (2003) (citing Gertz in explaining that the First Amendment does not shield fraud); Hustler Magazine v. Falwell, 485 U.S. 46, 52, 108 S.Ct. 876, 99 L.Ed.2d 41 (1988) (noting that “[f]alse statements of fact are particularly valueless” but “inevitable in free debate” and so should only be penalized under defamation law when the “statement was made with knowledge that it was false or with reckless disregard of whether it was false or not.”) (citations and internal quotation marks omitted); Pugel v. Bd. of Trs. of the Univ. of Illinois, 378 F.3d 659, 668 n. 9 (7th Cir.2004) (stating that “false and recklessly made speech may not be entitled to First Amendment protection even if it purports to touch upon matters of public interest”) (citation, alteration, and internal quotation marks omitted). Condit v. Dunne, 317 F.Supp.2d 344, 361 (S.D.N.Y.2004) (citing Gertz). Reuland admitted at trial that he never intended the statement as truth and has never claimed to have had a factual basis for it.
These propositions are underlined by the analysis in Pickering v. Board of Education, 391 U.S. 563, 574, 88 S.Ct. 1731, 20 L.Ed.2d 811 (1968). Pickering was dismissed from his teaching post after sending a letter to a local newspaper that attacked the school board’s handling of a bond issue. Id. at 566, 88 S.Ct. 1731. The board argued that Pickering’s statements in the letter were false. Id. at 567, 88 S.Ct. 1731. The Supreme Court stated in a footnote that it found most of Pickering’s statements to be “substantially correct.” Id. at 569 n. 2, 88 S.Ct. 1731. As the allegedly false statements were about the school budget, which was publicly available and on which Pickering had no special expertise, the Supreme Court pointed out that this was not a situation in which a public employee “has carelessly made false statements about matters so closely related to the day-to-day operations of the schools that any harmful impact on the public would be difficult to counter because of the teacher’s presumed greater access to the real facts.” Id. at 572, 88 S.Ct. 1731. In contrast to Pickering, Reuland was not only speaking on matters as to which a reader would expect him to have special access to the facts but was also reckless, i.e., concededly knew of no factual basis for his statement.
Hustler Magazine v. Falwell, 485 U.S. 46, 108 S.Ct. 876, 99 L.Ed.2d 41 (1988), relied upon by my colleagues, is hardly authority to the contrary. That case in*426volved a parody of an advertisement for Campari Liqueur that contained a photograph of the Reverend Jerry Falwell and a fictional interview with him, describing an alleged “drunken incestuous rendevous” between Falwell and his mother in an outhouse. Id. at 48, 108 S.Ct. 876. Notably, it contained a notice that this was an “ad parody — not to be taken seriously.” Id. Falwell sued for intentional infliction of emotional distress, libel, and invasion of privacy. Id. at 48-49, 108 S.Ct. 876. Because the jury had found that the ad “could not reasonably have been interpreted as stating actual facts” about Falwell, id. at 50, 108 S.Ct. 876, he could not show that Hustler had made a false statement of fact about him with the requisite malice and so could not recover. Id. at 57, 108 S.Ct. 876. In contrast to Hustler, there was no parody here;7 Reuland’s statement was factual — Brooklyn has a murder rate higher than comparable areas by meaningful statistical measures — even if hyperbolic.8
I therefore dissent.

. My colleagues, after criticizing me for indulging in an ''assumption” as to the state of the record, go completely outside the record to find a single statistic that might support Reuland's statement. Although I believe such independent appellate research into adjudicative facts is not permissible, the need for self-defense leads me to answer. The extra-record evidence cited by my colleagues does not suggest that Reuland's statement about Brooklyn’s homicide rates relative to the other boroughs and other American cities was remotely accurate. In absolute numbers, Brooklyn had 236 homicides in 2000, lower than Chicago, Illinois’ 628; Los Angeles, California's 550; Detroit, Michigan's 396; Philadelphia, Pennsylvania's 319; Baltimore, Maryland's 261; and Washington, D.C.'s 239. New York Division of Criminal Justice Services, 2000-2001 Crime and Justice Annual Report, Part One: Offenses Reported/Known to Police by County (2001), available at http://criminal-*422justice.state.ny.us/crimne1/ojsa/cja_00_0l/seclb.pdf; Federal Bureau of Investigation, Crime in the United States — 2000, Table 8: Offenses Known to Law Enforcement (2000), available at http:// www.fbi.gov/ucr/cius_00/xl/00tbl08.xls. On a per capita basis, Brooklyn’s homicide rate in 2000 was 9.57 per 100,000 people, lower than the Bronx (14.26); Gary, Indiana (65.21); Compton, California (57.76); New Orleans, Louisiana (48.28); Washington, D.C., (41.78); Detroit (41.63); Baltimore (40.08); Richmond, Virginia (36.40); St. Louis, Missouri (35.61); Birmingham, Alabama (32.53); Atlanta, Georgia (32.17); Kansas City, Missouri (25.59); Memphis, Tennessee (22.46); Chicago (21.68); Newark, New Jersey (21.20); Philadelphia (21.02); Milwaukee, Wisconsin (20.44); Dallas, Texas (19.43); Miami, Florida (18.21); Los Angeles (14.89); Cleveland, Ohio (14.84); New Haven, Connecticut (14.56); Bridgeport, Connecticut (13.62); Minneapolis, Minnesota (13.07); Tucson, Arizona (12.33); Indianapolis, Indiana (12.28); Syracuse, New York (12.22); Houston, Texas (11.77); Phoenix, Arizona (11.51); and Jacksonville, Florida (10.74). Calculated from Federal Bureau of Investigation, Crime in the United States' — 2000 and New York Division of Criminal Justice Services, 2000-2001 Crime and Justice Annual Report, supra, and population data from the U.S. Census Bureau, Population Finder, available at http://factfinder.census.gov/servle1/SAFFPopulation?_submenuId= population^) & _sse=on. Applying Reuland’s own "per square inch” formulation, it is no surprise that both the Bronx and Manhattan had higher homicide rates per square mile than Brooklyn, which had 2.44 homicides per square mile in 2000 relative to the Bronx’s 3.33 homicides per square mile and Manhattan's 4.53. Calculated from New York Division of Criminal Justice Services, 2000-2001 Crime and Justice Annual Report, and the land area of each place, Wikipedia, available at wikipedia.org. Brooklyn also had fewer homicides per square mile than Compton (5.29); Washington, D.C., (3.89); Baltimore (3.23); Detroit (2.85); and Chicago (2.76). Calculated from Federal Bureau of Investigation, Crime in the United States — 2000, supra, and land area from Wikipedia, supra.


. Hynes’s testimony was as follows:
Q What, if anything, did you do when you saw, read this article?
A I asked to see Mr. Reuland.
Q And why was that?
A I wanted to ask him about his quotation.
Q What did you want to ask him about his quotation?
A I wanted to know why he would say something that was not supported by any statistics that I was aware of.
Q Did you in fact have a meeting with Mr. Reuland?
A Yes.
Q When did that meeting occur?
A It’s probably close in time to the publication of this magazine or when he read the magazine.
Q Do you have a recollection of when that meeting occurred?
A Specifically, no.
Q It was you who initiated the meeting?
A Yes.
Q Where did it occur?
A In my office at 350 Jay Street.
Q What did you say to him at that meeting and what did he say to you?
A I said did you tell New York Magazine, then I repeated the quote, and he said yes. And I said: How could you say something like that when it’s not true?
Q What did he say?
A It's hyperbole. And I said no, it's not hyperbole, it’s not true.
Q You had an understanding of what the word hyperbole means?
A I think so.
Q It means an exaggeration to make a point?
A I think that is correct.
Q Did he explain to context of his comment to you at that time?
A No, actually, he repeated hyperbole several times.
Q Did he tell you that was a quote taken in the context of a much longer and fuller interview?
A He sure did not.
Q Did he tell you that he was t[r]ying to tell the interviewer why he liked the job of being a prosecutor in the homicide bureau of your office?
*423A He most certainly did not.
Q He never said anything about that?
A That is correct.
Q Did he tell you that he did not intend for the comment to be literally true?
A He said it was hyperbole, so I guess that is the same thing.
Q So that’s what you understood him to say? A Yes.
A I wanted to find out — what he could tell me about this statement that was unsupportable by any statistical proof.


.During the trial Reuland testified that he "knew that the concern was the remark was taken literally by Mr. Hynes and by the ... prominent politicians and I offered to make clear that the remark was not intended for its literal truth.” He also testified that "I was trying to say that not statistically, we have more dead bodies per square inch if you took out a ruler and measure the borough, I simply meant there was a lot of crime in Brooklyn” and that "I tried to explain to her that I did not mean the remark for its literal truth but rather I was trying to answer the question about why I liked to be a prosecutor.” When his supervisor told him Hynes was offended by his remark because, according to Reu-land's testimony, Hynes "took it for literal truth,” Reuland stated that "I tried to convince her that was not my intention and I think I succeeded in it.”


. Rob Reuland, Letter to the Editor, Body Count, N.Y. Mag., April 2, 2001, at 8.


. Hynes’ testimony was as follows:
Q: What did you want to ask him about his quotation?
A: I wanted to know why he would say something that was not supported by any statistics I was aware of.


. Even if Reuland had made his statement for reasons other than profit, it would still be unprotected by the First Amendment because it was knowingly or recklessly false. However, Reuland's financial interest in sales of his novel highlights the risk of protecting such false speech by public employees. The conflict of interest between Reuland as an author and the interests of the District Attorney’s Office in preserving its reputation for reducing crime and for honesty is a serious one and a further reason for allowing that office to discipline an employee who behaves as Reu-land did.


. Parody, unlike hyperbole, is "a literary style.” Webster's Third New International Dictionary 1643 (unabridged ed.1981). A parody is chiefly a vehicle for ideas and involves speech that cannot "reasonably [be] interpreted as stating actual facts about the [subject of the parody].” Hustler, 485 U.S. at 50, 108 S.Ct. 876. As a consequence, it is entitled to First Amendment protection. Id. at 50, 108 S.Ct. 876.


. It follows, of course, that, because I believe that no clearly established right of Reuland’s was violated, Hynes would be entitled a forti-ori to qualified immunity. Mandell v. County of Suffolk, 316 F.3d 368, 385 (2d Cir.2003) (discussing the standard for qualified immunity). I will add only that it was clearly not unreasonable for Hynes to believe that the "more ... than anyplace else” statement was recklessly false, particularly after Reuland could provide no factual basis for it.